DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/22 has been entered.

Response to Amendment
3.	The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Kai et al. (WO 2008/056746 A1) in view of Lee et al. (WO 2015/084114 A1) as set forth in the Final Rejection filed 10/08/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-3, 5-7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Kai et al. (WO 2008/056746 A1) in view of Lee et al. (WO 2015/084114 A1) as set forth in the Final Rejection filed 10/08/21 is herein amended due to the Applicant’s amendments.

Examiner’s Note


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (WO 2008/056746 A1) in view of Lee et al. (WO 2015/084114 A1).
	Kai et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    505
    638
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), and cathode (7).  Kai et al. discloses the following compound to be present as host material in the light-emitting layer (Abstract; [0023]):

    PNG
    media_image2.png
    308
    364
    media_image2.png
    Greyscale

(page 22) (corresponds to H-10 as recited by the Applicant in Claim 9) such that o = p = q = 1, R3-5 = hydrogen, positions of f and g and fused at positions *, L3 = single bond, Ma = substituted nitrogen-containing 6-membered heteroaryl (substituted triazinyl), and R = unsubstituted C6 aryl (phenyl) of formulae (2), (2-a), and (5) as defined by the 
	Lee et al. discloses compounds of the following form:

    PNG
    media_image3.png
    238
    394
    media_image3.png
    Greyscale

([11]) where n and m = 0 or 1 (provided both n and m cannot be simultaneously 0) and R1-2 = groups such as hydrogen or -N(R11)(R12) ([17], [36]); an embodiment is disclosed:

    PNG
    media_image4.png
    159
    149
    media_image4.png
    Greyscale

(page 11).  However, Lee et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula 1, particularly in regards to the position of the -L1-(N(Ar1)(Ar2))m group.  Nevertheless, it would have been obvious to modify C-39 as disclosed by Lee et al. (above) such that a = 1, R1 = hydrogen, L1 = single bond, m = 1, Ar1-2 = unsubstituted C6 or C12 aryl (phenyl or biphenyl), b = 1, R2 = hydrogen, Ar5-6 = unsubstituted C1 alkyl (methyl), L2 = single bond, n = 1, and Ar3-4 = unsubstituted C6 or C12 aryl (phenyl or biphenyl) of Applicant’s formulae 1 and 4; corresponds to Applicant’s C-71 as recited in Claim 8.  The motivation is provided by the fact that the modification 1-2), thus rendering the production predictable with a reasonable expectation of success.  
Lee et al. further discloses its inventive compounds as material comprising the hole-transporting layer (as hole-transporting material) ([84]-[85]); the utilization results in an organic EL device with improved luminous and current efficiency ([9]).  It would have been obvious to incorporate the inventive compound as disclosed by Lee et al. into the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Kai et al.  The motivation is provided by the disclosure of Lee et al., which teaches that the utilization of its inventive compounds results in a device with improved luminous and current efficiency.

Response to Arguments
9.	Applicant’s arguments on pages 12-14 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786